DETAILED ACTION
Claim Interpretations - 35 USC § 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 11 recites the limitations " means for recording," "means for determining," "means for … increasing," and "means for performing" which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the generic placeholder "means " coupled with respective functional language “recording,” "determining," "increasing," and "performing" without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 11, has been interpreted to cover the corresponding structure described in the specification and drawings that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Specification at page 2, last paragraph, which discloses "an information processing apparatus including a recording unit, a setting unit, and a display controller.”   The remaining parts of the Specification are silent regarding any further information regarding these units.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure or lack thereof, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are further rejected under 35 U.S.C. 101.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an information processing apparatus comprising a processor.  The claim recites, in part, determine whether two pieces of user operation information are recorded … in response to operations performed by an identical user on two different files within a certain period of time; upon determining that the two pieces of user operation information are recorded … in response to the operations performed by the identical user on the two different files within the certain period of time, increase a degree of association, the degree of association being set in degree-of-association information generated in association with a combination of types of operations performed on the two files, the degree of association indicating the degree of association between the two files.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of determine whether two pieces of user operation information are recorded … in response to operations performed by an identical user on two different files within a certain period of time is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally evaluate whether two separate pieces of user operation information has been saved after operations performed by a user on files within a period of time.
The limitation of upon determining that the two pieces of user operation information are recorded … in response to the operations performed by an identical the identical user on the two different files within the certain period of time, increase a degree of association, the degree of association being set in degree-of-association information generated in association with a combination of types of operations performed on the two files, the degree of association indicating the degree of association between the two files is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally increase a degree of association, wherein the degree of association is generated with respect to a combination of types of operations performed on the files.  The increase of a degree of association can be mentally performed after determining that the two pieces of user operation information are recorded in response to operations performed by an identical user on two files within a period of time.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of a processor programmed to, memory, record … user operation information including an execution date and time of an operation performed by a user on a file, a type of the operation, and identification information of the user who performed the operation and perform, in a case where a user selects a file as a target of operation, control to display degree-of-association information corresponding to the file.
The limitations of a processor programmed to and memory are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitation of record … user operation information including an execution date and time of an operation performed by a user on a file, a type of the operation, and identification information of the user who performed the operation, amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of perform, in a case where a user selects a file as a target of operation, control to display degree-of-association information corresponding to the file amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a processor programmed to and memory are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.


The limitation of record … user operation information including an execution date and time of an operation performed by a user on a file, a type of the operation, and identification information of the user who performed the operation, amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because data is recorded in a database as set forth at page 28, first paragraph.
The limitation of perform, in a case where a user selects a file as a target of operation, control to display degree-of-association information corresponding to the file amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because data is retrieved from memory for display of degree of association information in view of page 17, last paragraph.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  As amended, the claim recites the limitation of increase the degree of association set in the degree-of-association information corresponding to the combination of types of operations on the two files in response to execution of a certain operation which is not a target to be recorded in the memory and based on which the two files being operated are estimated to be related.
This amended limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
To this end, the limitation of increase the degree of association set in the degree-of-association information corresponding to the combination of types of operations on the two files in response to execution of a certain operation which is not a target to be recorded …  and based on which the two files being operated are estimated to be related is a mental process, because a user can mentally increase a degree of association corresponding to a combination of operations on two files, in response to execution of an operation and these files estimated to be related.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of a processor and memory.
The memory recited by the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above for the procedure to a particular technological environment.  The claim recites generic components.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101.  The claim recites the limitation of wherein the certain operation is an operation for switching between screens respectively displaying the two files as a target of operation, which amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of wherein the certain operation is an operation for switching between screens respectively displaying the two files as a target of operation amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  

As set forth in Adamic (US Pub. No. 2006/0112105 A1) at [0021], as cited below, switching between screens is taught.  Further, Wu (US Pub. No. 2009/0049066 A1) at [0003] teaches using buttons on the taskbar to "switch and view the window corresponding to each of the files."  
Thus, under its broadest reasonable interpretation, the claim covers insignificant extra-solution activity that is well-understood, routine and conventional.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of determine an amount of increase of the degree of association in accordance with a condition for increasing the degree of association, the condition being satisfied by user operation information recorded in the memory.
This amended limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
To this end, the limitation of determine an amount of increase of the degree of association in accordance with a condition for increasing the degree of association, the condition being satisfied by user operation information recorded is a mental process, because a user can mentally determine an amount of increase of the degree of association in accordance with a condition for increasing the degree of association.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of a processor and memory.
The memory recited by the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above for the procedure to a particular technological environment.  The claim recites generic components.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of determine an amount of increase of the degree of association in accordance with a condition for increasing the degree of association, the condition being satisfied by user operation information recorded in the memory.
This amended limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
To this end, the limitation of determine an amount of increase of the degree of association in accordance with a condition for increasing the degree of association, the condition being satisfied by user operation information recorded is a mental process, because a user can mentally determine an amount of increase of the degree of association in accordance with a condition for increasing the degree of association.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of processor and memory.
The memory recited by the claim are recited at a high level of generality, and amount to generally linking the user of the judicial exceptions set forth above for the procedure to a particular technological environment.  The claim recites generic components.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of perform control to arrange and display pieces of the degree-of-association information corresponding to a file selected as a target of operation in descending order of the degree of association included in the pieces of the degree-of-association information, which amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of perform control to arrange and display pieces of the degree-of-association information corresponding to a file selected as a target of operation in descending order of the degree of association included in the pieces of the degree-of-association information amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because arranging and displaying involves a retrieval from memory.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of perform control to select degree-of-association information to be displayed in accordance with a type of operation on a file selected as a target of operation, which amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of perform control to select degree-of-association information to be displayed in accordance with a type of operation on a file selected as a target of operation amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because performing control to select involves a retrieval from memory.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of perform control to select degree-of-association information to be displayed in accordance with a type of operation on a file selected as a target of operation, which amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of perform control to select degree-of-association information to be displayed in accordance with a type of operation on a file selected as a target of operation amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because performing control to select involves a retrieval from memory.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the limitation of perform control to display a message regarding an operation on a file related to a file selected as a target of operation, which amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of perform control to display a message regarding an operation on a file related to a file selected as a target of operation amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because performing control to display involves a retrieval from memory.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an information processing apparatus comprising a processor.  The claim recites, in part, recording … user operation information including an execution date and time of an operation performed by a user on a file, a type of the operation, and identification information of the user who performed the operation,  determining whether two pieces of user operation information are recorded … in response to operations performed by an identical user on two different files within a certain period of time; upon determining that the two pieces of user operation information are recorded … in response to the operations performed by the identical user on the two different files within the certain period of time, increase a degree of association, the degree of association being set in degree-of-association information generated in association with a combination of types of operations performed on the two files, the degree of association indicating the degree of association between the two files.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
To this end, the limitation of recording … user operation information including an execution date and time of an operation performed by a user on a file, a type of the operation, and identification information of the user who performed the operation is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally record the execution date and time of an operation performed by a user on a file, along with the type and an identification of the user by an observation of the user.
The limitation of determining whether two pieces of user operation information are recorded … in response to operations performed by an identical user on two different files within a certain period of time is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally evaluate whether two separate pieces of user operation information have been mentally recorded after operations performed by a user on files within a period of time.
The limitation of upon determining that the two pieces of user operation information are recorded … in response to the operations performed by an identical the identical user on the two different files within the certain period of time, increase a degree of association, the degree of association being set in degree-of-association information generated in association with a combination of types of operations performed on the two files, the degree of association indicating the degree of association between the two files is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally increase a degree of association, wherein the degree of association is generated with respect to a combination of types of operations performed on the files.  The increase of a degree of association can be mentally performed after determining that the two pieces of user operation information are recorded in response to operations performed by an identical user on two files within a period of time.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of a computer, a non-transitory computer readable medium, memory, and perform, in a case where a user selects a file as a target of operation, control to display degree-of-association information corresponding to the file.
The limitations of a computer, non-transitory computer readable medium, and memory are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitations of performing, in a case where a user selects a file as a target of operation, control to display degree-of-association information corresponding to the file amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a computer, non-transitory computer readable medium, and memory are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.
The limitation of performing, in a case where a user selects a file as a target of operation, control to display degree-of-association information corresponding to the file amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because data is retrieved from memory for display of degree of association information in view of page 17, last paragraph.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an information processing apparatus comprising a means for recording, means for determining, and means for performing.  The claim recites, in part, determining whether two pieces of user operation information are recorded … in response to operations performed by an identical user on two different files within a certain period of time; upon determining that the two pieces of user operation information are recorded … in response to the operations performed by the identical user on the two different files within the certain period of time, increase a degree of association, the degree of association being set in degree-of-association information generated in association with a combination of types of operations performed on the two files, the degree of association indicating the degree of association between the two files.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process and therefore recites an abstract idea.
The limitation of determining whether two pieces of user operation information are recorded … in response to operations performed by an identical user on two different files within a certain period of time is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally evaluate whether two separate pieces of user operation information has been saved after operations performed by a user on files within a period of time.
The limitation of upon determining that the two pieces of user operation information are recorded … in response to the operations performed by an identical the identical user on the two different files within the certain period of time, increase a degree of association, the degree of association being set in degree-of-association information generated in association with a combination of types of operations performed on the two files, the degree of association indicating the degree of association between the two files is a process that under its broadest reasonable interpretation is directed to a mental process, because a user can mentally increase a degree of association, wherein the degree of association is generated with respect to a combination of types of operations performed on the files.  The increase of a degree of association can be mentally performed after determining that the two pieces of user operation information are recorded in response to operations performed by an identical user on two files within a period of time.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of means for recording, means for determining, and means for performing, and perform, in a case where a user selects a file as a target of operation, control to display degree-of-association information corresponding to the file.
The limitations of a means for recording, means for determining, and means for performing are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   
The limitation of recording … user operation information including an execution date and time of an operation performed by a user on a file, a type of the operation, and identification information of the user who performed the operation, amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitations of performing, in a case where a user selects a file as a target of operation, control to display degree-of-association information corresponding to the file amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a computer, non-transitory computer readable medium, and memory are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.
The limitation of recording … user operation information including an execution date and time of an operation performed by a user on a file, a type of the operation, and identification information of the user who performed the operation, amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because data is recorded in a database as set forth at page 28, first paragraph.
The limitation of performing, in a case where a user selects a file as a target of operation, control to display degree-of-association information corresponding to the file amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory adds insignificant extra-solution activity to the claim.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701.  This limitation falls within this category, because data is retrieved from memory for display of degree of association information in view of page 17, last paragraph.
Thus, under its broadest reasonable interpretation, the claim covers mental processes along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adamic et al. (US Pub. No. 2006/0112105 A1) in view of Ziraknejad et al. (US Pub. No. 2018/0300324 A1), and further in view of Li (2011/0167061 A1).

As to claim 1, Adamic teaches an information processing apparatus ([0044] teaches modules executable by a processor including a data analysis tool 706) comprising a processor ([0044]) programmed to:
	record, in memory, user operation information ([0017] teaches " Information regarding related documents and users (e.g., the information displayed in screen 10) may be provided by first obtaining analysis results based on document access patterns and content."  This teaches recording access patterns, which is interpreted as user operation information.  [0044] teaches a data gathering module 704 that is "adapted to gather document access data relating to user access of each document."  This is interpreted as a memory for recording user operation information.);
the two pieces of user operation information are recorded in the memory in response to the operations performed by the identical user on the two different files …, increase a degree of association, the degree of association being set in degree-of-association information generated in association with a combination of types of operations performed on the two files, the degree of association indicating the degree of association between the two files ([0021] teaches "a list of related documents may be added to the details page 106 displayed for each selected document."  See FIG. 2.  [0022] teaches "Additionally, scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in accordance with embodiments of the present invention to assist users in discerning which documents in a set of related documents are more relevant. Weighting factors may be used to provide scores, wherein weight changes between documents are based on the number of times the documents are visited by particular users. For example, the weight may increase each time a user visits a particular document." 
  Examiner notes that as shown in FIG. 2, the user is viewing the main document as shown by the title and the description, then to view a related document 108 the user would visit one of those documents.  The same user performs the view operation on the main document and the related document, so the visit operations are performed by a user on two different files.  This teaches that a score ("degree of association") for each related document may increase each time a user visits a related document, because the weighting increases. Thus, these passages teaches "a degree of association to increase … in response to operations performed by an identical user on two different files."  The visiting operations increase the weight, which affects the score.  Thus, the view/visit are types of operations affecting the score, and therefore teaches "degree of association is being set in degree of association with a combination of types of operations."    The score represents a relative value for relevancy of a related document relative to a main document, and therefore indicates a degree of association between the two files.    [0044] teaches a data gathering module 704 that is "adapted to gather document access data relating to user access of each document."  This is interpreted as a memory for recording two pieces of user operation information.
The weight increases based upon the visits of each document, so the degree of association is increased upon an evaluation of the visit (user operation information) being recorded.); and
perform, in a case where a user selects a file as a target of operation, control to display degree-of-association information corresponding to the file ([0022] teaches "Additionally, scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in accordance with embodiments of the present invention to assist users in discerning which documents in a set of related documents are more relevant."  This teaches display of scores for each related document.  The scores are relative values for related documents.  [0021] teaches "a list of related documents may be added to the details page 106 displayed for each selected document."  Thus, the score is provided for a selected document (a user selects a file as a target of operation), and a score is displayed for the file which represents a relative value.).

Adamic does not expressly teach records … user operation information including an execution date and time of an operation performed by a user on a file, a type of the operation, and identification information of the user who performed the operation, and 
determine whether two pieces of user operation information are recorded in the memory in response to operations performed by an identical user on two different files within a certain period of time;
upon determining that the two pieces of user operation information are recorded in the memory  … increase a degree of association.
operations performed by an identical user on two different files within a certain period of time.
	However, Ziraknejad et al. teaches records … user operation information including an execution date and time of an operation performed by a user on a file (FIG. 2, element 206 teaches a time of an access operation.  [0077] teaches the "data may represent accesses during the current day," which means the data was recorded on a specific date.), a type of the operation (FIG. 2, element 204 teaches an access operation), and identification information of the user who performed the operation (FIG. 2, element 202 teaches a user who performed the access.); and 
	operations performed by an identical user on two different files within a certain period of time (See FIG. 2, where user David performs access operations on Document B and Document A at 9:25 AM and 9:30 AM, respectively.  [0077] teaches the "data may represent accesses during the current day," which means the accesses were within a current day ("certain period of time").
Adamic and Ziraknejad are combinable because they are directed to content analysis (Adamic [0022], Ziraknejad [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Adamic to incorporate the above limitations as taught by Ziraknejad, with a reasonable expectation of success.
The motivation would be to allow a user of Adamic to reduce the amount of time required to access documents (Ziraknejad [0034]).
Adamic does not expressly teach determine whether two pieces of user operation information are recorded in the memory in response to operations performed by an identical user on two different files;
upon determining that the two pieces of user operation information are recorded in the memory  … increase a degree of association.
However, Li teaches determine whether two pieces of user operation information are recorded in the memory in response to operations performed by an identical user on two different files  ([0037] teaches "the number of instances the user selected video A is multiplied by the number of instances that the user selected video B to get a relevancy score for the pair of videos A and B."  Here, a number of instances that the user has selected ("user operation information") for videos A and B ("two different files").  Since there is a calculation involving a number of instances that a user selected video A and video B, Examiner interprets that the accessing of the values for the calculation includes a determination whether the values are recorded.  [0035] teaches "a typical media log includes dates, the media files that are selected by various users," so this information is stored in memory.
upon determining that the two pieces of user operation information are recorded in the memory  … increase a degree of association ([0037] teaches that "The relevancy score increases when videos A and B are selected in other intervals of time by either the same or different users."  This teaches that the relevancy score ("degree of association") is increased, after an initial calculation, with future selections of videos A and B by the same user.  The selections of the respective videos are interpreted as two pieces user operation information.  [0035] teaches "a typical media log includes dates, the media files that are selected by various users," so this information is stored in memory.
Adamic, as modified, and Li are combinable because they are directed to content analysis (Adamic [0022], Li [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Adamic to incorporate the above limitations as taught by Li, with a reasonable expectation of success.
The motivation would be to allow a user of Adamic to provide the most relevant content pairs (Li [0014]).

As claim 2, Adamic teaches the processor is programmed to increase the degree of association set in the degree-of-association information corresponding to the combination of types of operations on the two files in response to execution of a certain operation which is not a target to be recorded in the memory and based on which the two files being operated are estimated to be related ([0021] teaches "a list of related documents may be added to the details page 106 displayed for each selected document."  See FIG. 2.  [0022] teaches "Additionally, scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in accordance with embodiments of the present invention to assist users in discerning which documents in a set of related documents are more relevant. Weighting factors may be used to provide scores, wherein weight changes between documents are based on the number of times the documents are visited by particular users. For example, the weight may increase each time a user visits a particular document."  This teaches increases a score via a weighting factor that relates to the views on the two documents.  The increase takes place after that viewing, which is not a target to be recorded.  The weighting is interpreted as an estimation on which the two files are related.  [0044] teaches a data gathering module 704 that is "adapted to gather document access data relating to user access of each document."  This is interpreted as a memory for recording a certain operation.)

As to claim 3, Adamic teaches wherein the certain operation is an operation for switching between screens respectively displaying the two files as a target of operation ([0021] teaches "the document details page 106 may provide a list of related documents 108, a list of other users interested in the document's topic 110, a list of experts in the subject area of the document 112, and so forth. These lists may be linked to actual pages on a network to facilitate exploration of a space of related documents including viewing, downloading, and so forth."  This teaches that the viewing operation allow for switching between a first document as shown in FIG. 2 as the Document Title and Description, and related documents 108 which may also be viewed.  A change in the display is interpreted as a switch between screens for the two files (Document Title and Description and the Related Document(s)); these files are a target of their respective view operations.)

As to claim 4, Adamic teaches the processor is programmed to determine an amount of increase of the degree of association in accordance with a condition for increasing the degree of association, the condition being satisfied by user operation information recorded in the memory ([0022] teaches "Weighting factors may be used to provide scores, wherein weight changes between documents are based on the number of times the documents are visited by particular users.  For example, the weight may increase each time a user visits a particular document."  This teaches that weight factor causes a score to change.  The score is a degree of association.  The condition is the whether the document is viewed, and when the document is viewed by a user selecting the document or visiting the document, the condition is satisfied and the weighting is increased between documents.  [0044] teaches a data gathering module 704 that is "adapted to gather document access data relating to user access of each document."  This is interpreted as a memory that stores user operations, and therefore the recording provides a condition for how much of an increase based on the accumulation of accesses.)

As to claim 5, Adamic teaches the processor programmed to determine an amount of increase of the degree of association in accordance with a condition for increasing the degree of association, the condition being satisfied by user operation information recorded in the memory ([0022] teaches "Weighting factors may be used to provide scores, wherein weight changes between documents are based on the number of times the documents are visited by particular users.  For example, the weight may increase each time a user visits a particular document."  This teaches that weight factor causes a score to change.  The score is a degree of association.  The condition is the whether the document is viewed, and when the document is viewed by a user selecting the document or visiting the document, the condition is satisfied and the weighting is increased between documents.  [0044] teaches a data gathering module 704 that is "adapted to gather document access data relating to user access of each document."  This is interpreted as a memory that stores user operations, and therefore the recording provides a condition for how much of an increase based on the accumulation of accesses.)

As to claim 7, Adamic teaches the processor is programmed to perform control to select degree-of association information to be displayed in accordance with a type of operation on a file selected as a target of operation ([0022] teaches "scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in accordance with embodiments of the present invention to assist users in discerning which documents in a set of related documents are more relevant."  This teaches displaying scores "degree-of association information" while a user is viewing documents in a set of related documents.  The documents viewed by the user are targets of a view operation.)

As to claim 8, Adamic teaches the processor is programmed to perform control to select degree-of association information to be displayed in accordance with a type of operation on a file selected as a target of operation ([0022] teaches "scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in accordance with embodiments of the present invention to assist users in discerning which documents in a set of related documents are more relevant."  This teaches displaying scores "degree-of association information" while a user is viewing documents in a set of related documents.  The documents viewed by the user are targets of a view operation.)

As to claim 10, Adamic teaches a non-transitory computer readable medium storing
a program causing a computer to execute a process (claim 23 teaches a tangible medium), the process comprising:
	recording, in memory, user operation information ([0017] teaches " Information regarding related documents and users (e.g., the information displayed in screen 10) may be provided by first obtaining analysis results based on document access patterns and content."  This teaches recording access patterns, which is interpreted as user operation information.  [0044] teaches a data gathering module 704 that is "adapted to gather document access data relating to user access of each document."  This is interpreted as a memory for recording user operation information.);
the two pieces of user operation information are recorded in the memory in response to the operations performed by the identical user on the two different files …, increasing a degree of association, the degree of association being set in degree-of-association information generated in association with a combination of types of operations performed on the two files, the degree of association indicating the degree of association between the two files ([0021] teaches "a list of related documents may be added to the details page 106 displayed for each selected document."  See FIG. 2.  [0022] teaches "Additionally, scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in accordance with embodiments of the present invention to assist users in discerning which documents in a set of related documents are more relevant. Weighting factors may be used to provide scores, wherein weight changes between documents are based on the number of times the documents are visited by particular users. For example, the weight may increase each time a user visits a particular document." 
  Examiner notes that as shown in FIG. 2, the user is viewing the main document as shown by the title and the description, then to view a related document 108 the user would visit one of those documents.  The same user performs the view operation on the main document and the related document, so the operations are performed by a user on two different files.  This teaches that a score ("degree of association") for each related document may increase each time a user visits a related document.  Thus, these passages which teaches "a degree of association to increase … in response to operations performed by an identical user on two different files."  The visiting operations increase the weight, which affects the score.  Thus, the view/visit are types of operations affecting the score, and therefore teaches "degree of association is being set in degree of association with a combination of types of operations."    The score represents a relative value for relevancy of a related document relative to a main document, and therefore indicates a degree of association between the two files.    [0044] teaches a data gathering module 704 that is "adapted to gather document access data relating to user access of each document."  This is interpreted as a memory for recording two pieces of user operation information.); and
performing, in a case where a user selects a file as a target of operation, control to display degree-of-association information corresponding to the file ([0022] teaches "Additionally, scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in accordance with embodiments of the present invention to assist users in discerning which documents in a set of related documents are more relevant."  This teaches display of scores for each related document.  The scores are relative values for related documents.  [0021] teaches "a list of related documents may be added to the details page 106 displayed for each selected document."  Thus, the score is provided for a selected document (a user selects a file as a target of operation), and a score is displayed for the file which represents a relative value.).
Adamic does not expressly teach recording … user operation information including an execution date and time of an operation performed by a user on a file, a type of the operation, and identification information of the user who performed the operation, and 
determining whether two pieces of user operation information are recorded in the memory in response to operations performed by an identical user on two different files within a certain period of time;
upon determining that the two pieces of user operation information are recorded in the memory  … increase a degree of association;
operations performed by an identical user on two different files within a certain period of time.
	However, Ziraknejad et al. teaches recording … user operation information including an execution date and time of an operation performed by a user on a file (FIG. 2, element 206 teaches a time of an access operation.  [0077] teaches the "data may represent accesses during the current day," which means the data was recorded on a specific date.), a type of the operation (FIG. 2, element 204 teaches an access operation), and identification information of the user who performed the operation (FIG. 2, element 202 teaches a user who performed the access.); and 
	operations performed by an identical user on two different files within a certain period of time (See FIG. 2, where user David performs access operations on Document B and Document A at 9:25 AM and 9:30 AM, respectively.  [0077] teaches the "data may represent accesses during the current day," which means the accesses were within a current day ("certain period of time").
Adamic and Ziraknejad are combinable because they are directed to content analysis (Adamic [0022], Ziraknejad [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Adamic to incorporate the above limitations as taught by Ziraknejad, with a reasonable expectation of success.
The motivation would be to allow a user of Adamic to reduce the amount of time required to access documents (Ziraknejad [0034]).
Adamic, as modified, does not expressly teach determining whether two pieces of user operation information are recorded in the memory in response to operations performed by an identical user on two different files;
upon determining that the two pieces of user operation information are recorded in the memory  … increase a degree of association.
However, Li teaches determining whether two pieces of user operation information are recorded in the memory in response to operations performed by an identical user on two different files  ([0037] teaches "the number of instances the user selected video A is multiplied by the number of instances that the user selected video B to get a relevancy score for the pair of videos A and B."  Here, a number of instances that the user has selected ("user operation information") for videos A and B ("two different files").  Since there is a calculation involving a number of instances that a user selected video A and video B, Examiner interprets that the accessing of the values for the calculation includes a determination whether the values are recorded.  [0035] teaches "a typical media log includes dates, the media files that are selected by various users," so this information is stored in memory.)
upon determining that the two pieces of user operation information are recorded in the memory  … increase a degree of association ([0037] teaches that "The relevancy score increases when videos A and B are selected in other intervals of time by either the same or different users."  This teaches that the relevancy score ("degree of association") is increased, after an initial calculation, with future selections of videos A and B by the same user.  The selections of the respective videos are interpreted as two pieces user operation information.  [0035] teaches "a typical media log includes dates, the media files that are selected by various users," so this information is stored in memory.
Adamic, as modified, and Li are combinable because they are directed to content analysis (Adamic [0022], Li [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Adamic to incorporate the above limitations as taught by Li, with a reasonable expectation of success.
The motivation would be to allow a user of Adamic to provide the most relevant content pairs (Li [0014]).

As to claim 11, Adamic teaches an information processing apparatus ([0044] teaches modules executable by a processor including a data analysis tool 706) comprising:
	means for recording, in memory, user operation information ([0017] teaches " Information regarding related documents and users (e.g., the information displayed in screen 10) may be provided by first obtaining analysis results based on document access patterns and content."  This teaches recording access patterns, which is interpreted as user operation information.  [0044] teaches a data gathering module 704 that is "adapted to gather document access data relating to user access of each document."  This is interpreted as a memory for recording user operation information.);
means for, upon determining that the two pieces of user operation information are recorded in the memory, in response to the operations performed by the identical user on the two different files …, increasing a degree of association, the degree of association being set in degree-of-association information generated in association with a combination of types of operations performed on the two files, the degree of association indicating the degree of association between the two files ([0021] teaches "a list of related documents may be added to the details page 106 displayed for each selected document."  See FIG. 2.  [0022] teaches "Additionally, scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in accordance with embodiments of the present invention to assist users in discerning which documents in a set of related documents are more relevant. Weighting factors may be used to provide scores, wherein weight changes between documents are based on the number of times the documents are visited by particular users. For example, the weight may increase each time a user visits a particular document." 
  Examiner notes that as shown in FIG. 2, the user is viewing the main document as shown by the title and the description, then to view a related document 108 the user would visit one of those documents.  The same user performs the view operation on the main document and the related document, so the operations are performed by a user on two different files.  This teaches that a score ("degree of association") for each related document may increase each time a user visits a related document.  Thus, these passages which teaches "a degree of association to increase … in response to operations performed by an identical user on two different files."  The visiting operations increase the weight, which affects the score.  Thus, the view/visit are types of operations affecting the score, and therefore teaches "degree of association is being set in degree of association with a combination of types of operations."    The score represents a relative value for relevancy of a related document relative to a main document, and therefore indicates a degree of association between the two files.    [0044] teaches a data gathering module 704 that is "adapted to gather document access data relating to user access of each document."  This is interpreted as a memory for recording two pieces of user operation information.); and
means for performing, in a case where a user selects a file as a target of operation, control to display degree-of-association information corresponding to the file ([0022] teaches "Additionally, scores representing relative values for each related document (e.g., the scores illustrated in frames 14, 16 and 18 of FIG. 1) may be provided in accordance with embodiments of the present invention to assist users in discerning which documents in a set of related documents are more relevant."  This teaches display of scores for each related document.  The scores are relative values for related documents.  [0021] teaches "a list of related documents may be added to the details page 106 displayed for each selected document."  Thus, the score is provided for a selected document (a user selects a file as a target of operation), and a score is displayed for the file which represents a relative value.).

Adamic does not expressly teach means for recording … user operation information including an execution date and time of an operation performed by a user on a file, a type of the operation, and identification information of the user who performed the operation, and 
operations performed by an identical user on two different files within a certain period of time.
	However, Ziraknejad et al. teaches means for recording … user operation information including an execution date and time of an operation performed by a user on a file (FIG. 2, element 206 teaches a time of an access operation.  [0077] teaches the "data may represent accesses during the current day," which means the data was recorded on a specific date.), a type of the operation (FIG. 2, element 204 teaches an access operation), and identification information of the user who performed the operation (FIG. 2, element 202 teaches a user who performed the access.); and 
	operations performed by an identical user on two different files within a certain period of time (See FIG. 2, where user David performs access operations on Document B and Document A at 9:25 AM and 9:30 AM, respectively.  [0077] teaches the "data may represent accesses during the current day," which means the accesses were within a current day ("certain period of time").
Adamic and Ziraknejad are combinable because they are directed to content analysis (Adamic [0022], Ziraknejad [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Adamic to incorporate the above limitations as taught by Ziraknejad, with a reasonable expectation of success.
The motivation would be to allow a user of Adamic to reduce the amount of time required to access documents (Ziraknejad [0034]).
Adamic, as modified, does not expressly teach means for determining whether two pieces of user operation information are recorded in the memory in response to operations performed by an identical user on two different files;
means for, upon determining that the two pieces of user operation information are recorded in the memory  … increase a degree of association.
However, Li teaches means for determining whether two pieces of user operation information are recorded in the memory in response to operations performed by an identical user on two different files  ([0037] teaches "the number of instances the user selected video A is multiplied by the number of instances that the user selected video B to get a relevancy score for the pair of videos A and B."  Here, a number of instances that the user has selected ("user operation information") for videos A and B ("two different files").  Since there is a calculation involving a number of instances that a user selected video A and video B, Examiner interprets that the accessing of the values for the calculation includes a determination whether the values are recorded.  [0035] teaches "a typical media log includes dates, the media files that are selected by various users," so this information is stored in memory.
means for, upon determining that the two pieces of user operation information are recorded in the memory  … increase a degree of association ([0037] teaches that "The relevancy score increases when videos A and B are selected in other intervals of time by either the same or different users."  This teaches that the relevancy score ("degree of association") is increased, after an initial calculation, with future selections of videos A and B by the same user.  The selections of the respective videos are interpreted as two pieces user operation information.  [0035] teaches "a typical media log includes dates, the media files that are selected by various users," so this information is stored in memory.
Adamic, as modified, and Li are combinable because they are directed to content analysis (Adamic [0022], Li [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Adamic to incorporate the above limitations as taught by Li, with a reasonable expectation of success.
The motivation would be to allow a user of Adamic to provide the most relevant content pairs (Li [0014]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adamic et al. in view of Ziraknejad et al., and further in view of Li and Johns (US Pub. No. 2014/0236941 A1).
As to claim 6, Adamic, as modified, does not expressly teach the processor is programmed to perform control to arrange and display pieces of the degree-of-association information corresponding to a file selected as a target of operation in descending order of the degree of association included in the pieces of the degree-of-association information.
However, Johns teaches the processor is programmed to perform control to arrange and display pieces of the degree-of-association information corresponding to a file selected as a target of operation in descending order of the degree of association included in the pieces of the degree-of-association information ([0103] teaches "The step of permitting the related document returned to be selected for a further search" and  "based on the closeness of a token's count between the related document and each other document in the source; sorting the set of similarity scores from the source; and displaying the similarity scores from the source in ascending or descending order."  The similarity scores are pieces of degree of association information that correspond to a related document ("file") selected as a target of operation, and then the scores are displayed in descending order.  The scores also represent pieces of degree-of-association information.)
Adamic, as modified, and Johns are combinable because they are directed to content analysis (Adamic [0022], Johns [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Adamic to incorporate the above limitations as taught by Johns, with a reasonable expectation of success.
The motivation would be to allow a user of Adamic to efficiently, reliably and affordably permit a user to utilize the text of an entire document as the search criteria and/or to utilize an entire document along with supplemental text (Johns [0020]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adamic et al. in view of Ziraknejad et al., and further in view of Li, and further in view of Vis (US Pub. No. 2021/0142000 A1).
As to claim 9, Adamic, as modified, does not expressly teach the processor is programmed to perform control to display a message regarding an operation on a file related to a file selected as a target of operation.
Vis teaches the processor is programmed to perform control to display a message regarding an operation on a file related to a file selected as a target of operation ([0056] teaches "the prediction engine 116 may generate a suggestion card (see e.g. FIG. 2) for each document selected for notification based on the overall document scores and/or prediction scores. The suggestion card may include a reason text 209 that describes a reason for notifying the user of the document and one or more intelligent buttons 210 (210A, 210B) that enable the user to quickly access the document."  This teaches that once a document ("file") is selected for notification ("a target of operation"), a message on intelligent button 210A in the form of reply, as shown in FIG. 2, is provided.  This teaches displaying a message regarding an operation on a file, because these buttons enable the user to access the document.
Adamic, as modified, and Vis are combinable because they are directed to content analysis (Adamic [0022], Vis [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Adamic to incorporate the above limitations as taught by Vis, with a reasonable expectation of success.
The motivation would be to determine the set of documents that are related to documents in the user's current working set as candidates for suggestion (Vis [0091]).


Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169